IN THE UNITED STATES I)ISTRICT COURT
FOR THE DIS'I`RICT OF MARYLAND

§§

KEoN CRoWELL *
Plaintif{` ”‘
v. * cler No. JKB-18-3061
wILLIAM sELANDER *
Defendant _ *
MEMORA`NDUM AND 0RDER

 

Now pending before the Court is the Defendant’s MOTION TO DISMISS FOR
FAILURE TO STATE A CLAIM OR ALTERNATIVELY FOR SUMMARY JUDGMENT
(ECF No. 6). The PlaintiH` has responded (ECF No. 8) and the Defendant has replied (ECF No.
9). The Court has carefully reviewed all of the submissions and their attachments

For the reasons set out in Det`endant’s papers (ECF Nos. 6, 9), the MOTION (ECF No. 6)
is GRANTED. Not only does the Plaintiff fail to adequately state his claims, he also fails to
substantively contest the persuasive claims of immunity Finally, taking the evidence in the
record in the light most favorable to the Plaintiff, there is no genuine issue of material fact to be
addressed, so summary judgment for the Defendant is appropriate The Defendant has submitted
an Affrdavit which demonstrates probable cause for the relevant arrest. That evidence having
been submitted, the Plaintiff fails to meet it, not offering even a Scintilla of proof in support of l

his position.

For all of these reasons, the Defendant’s MOTION (ECF No. 6) is GRANTED in all
respects The case is DISMISSED, or, alternative, summary judgment is entered in favor of the

Defendant. TI-[E CLERK SHALL CLOSE 'I`HIS CASE.

DATED this Z ( day of December, 2018.

BY THE COURTI

James K. Bredar
Chief Judge

 

